Citation Nr: 0632693	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  99-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for a cardiovascular 
disorder under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service December 1974 to October 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  
In March 2001 the Board reopened the issue of service 
connection for a cardiovascular disorder and remanded it 
along with the related 38 U.S.C.A. § 1151 claim for further 
development.  

In October 2006 the Board pursuant to 38 C.F.R. § 20.704 
granted the veteran's motion for a video conference Board 
hearing in lieu of a Cental Office Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicate above, the Board pursuant to 38 C.F.R. § 20.704 
granted the veteran's motion for a videoconference Board 
hearing in lieu of a Cental Office Board hearing.  Thus the 
veteran needs to be scheduled for a videoconference Board 
hearing.  

Accordingly, the case is REMANDED for the following:

The RO should take appropriate action to 
schedule the appellant for a 
videoconference Board hearing at the RO.  
After the Board hearing is conducted, or 
in the event the appellant cancels the 
hearing or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



